         Case 2:20-cv-00743-DBB Document 9 Filed 02/05/21 PageID.23 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                                      DISTRICT OF UTAH


    TYRELL L. JONES EILAND,                          ORDER ADOPTING REPORT AND
                                                     RECOMMENDATION
                           Plaintiff,
                                                     Case No. 2:20-cv-00743-DBB-DBP
    v.
                                                     District Judge David Barlow
    SCOTT D. PULSIPHER, President Western
    Governors University, et. al.,

                           Defendants.


            This case was assigned to United States District Court Judge David Barlow, who then

referred it to United States Magistrate Judge Dustin B. Pead under 28 U.S.C. § 636(b)(1)(B). On

January 19, 2021, Judge Pead issued a Report and Recommendation, 1 recommending that the

court dismiss Plaintiff’s action without prejudice. Plaintiff filed no objection to the Report and

Recommendation. After reviewing the file de novo, and for the reasons stated by Judge Pead, the

court hereby APPROVES AND ADOPTS Judge Pead’s recommendation in its entirety.

Accordingly, Plaintiff’s action is DISMISSED WITHOUT PREJUDICE.



            Signed February 5, 2021.

                                                BY THE COURT


                                                ________________________________________
                                                David Barlow
                                                United States District Judge

1
    ECF No. 8.
